 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10b (xvi)

W.W. GRAINGER, INC.
2010 Incentive Plan
Stock Option Agreement


This Stock Option Agreement (the “Agreement”) is dated as of ____________ (the
“Effective Date”) and is entered into between W.W. Grainger, Inc., an Illinois
corporation (the “Company”), and _____________ (the “Executive”).


Pursuant to the W.W. Grainger, Inc. 2010 Incentive Plan (the "Plan") and in
consideration of the Executive's agreement to enter into an Unfair Competition
Agreement between the Company and the Executive concurrently with this Agreement
(the “Unfair Competition Agreement”), the Company desires to grant to the
Executive the right and option (“Option”) to purchase shares of the Company’s
common stock (“Common Stock”). In turn, the Executive desires to enter into the
Unfair Competition Agreement and accept such Option (the “Awards”), on the terms
and conditions set forth in this Agreement, the Plan and the Unfair Competition
Agreement.


           Capitalized terms used but not defined in this Agreement shall have
the meanings specified in the Plan.


In consideration of the mutual promises set forth below and in the Unfair
Competition Agreement, the parties hereto agree as follows:


ARTICLE I
Grants


Subject to the terms and conditions of this Agreement, the Plan and the Unfair
Competition Agreement (the terms of which are hereby incorporated herein by
reference) and effective as of the Effective Date, the Company hereby grants to
the Executive the Option to purchase all or part of the number of shares of
Common Stock specified as follows: ________.


ARTICLE II
Provisions Relating to Option


2.01 Term of Option.  The Option shall expire ten years from the Effective Date
(e.g. a grant on January 31, 2000 would expire on January 30, 2010), subject to
the terms and conditions set forth in this Agreement, the Plan and the Unfair
Competition Agreement.


2.02 Exercise Date.  Unless otherwise provided in the Plan, the Option shall not
be exercisable in whole or in part until the third (3rd) anniversary of the
Effective Date (such date, the “Option Vesting Date”), provided, however, that
the Option shall become immediately exercisable in the event of the death or
disability or the retirement of the Executive, on or after January 1 of the
calendar year immediately following the Effective Date in accordance with the
provisions of the applicable retirement plan and Section 2.03 herein.  For
purposes of this Agreement, the term “disability” means the Executive’s
inability to engage in any substantial gainful activity by reason of any


 
1

--------------------------------------------------------------------------------

 


medically determinable physical or mental impairment that can be expected to
result in death or that has lasted for a continuous period of not less than
twelve (12) months.


2.03 Retirement.  If the retirement of the Executive occurs after the Effective
Date but during the same calendar year as the Effective Date, then the number of
options shall be determined as follows:
 
 
(a) then a portion of the Option shall become immediately exercisable equal to
the product of (x) the number of shares
    subject to the Option, multiplied by (y) a fraction, the numerator of which
is the number of months during the calendar
    year in which the Effective Date occurs that the Executive was employed by
the Company and the denominator of
    which is 12; and

 
(b) the balance of the Option not immediately exercisable pursuant to subsection
(a) above, will be forfeited in full and the
     Executive shall have no further rights with respect to the Option
hereunder.



For purposes of the foregoing calculation, the Executive will be deemed to have
been employed by the Company during the month that his employment terminates if,
and only if, such termination occurs on or after the fifteenth (15th) calendar
day of that month.


2.04 Notice.  The Executive may exercise the Option by giving appropriate notice
of the Executive’s desire to exercise the Option.  The notice shall specify the
number of shares to be acquired.


2.05 Payment of Purchase Price.  The Executive shall at the time of exercise of
the Option (except in the case of a cashless exercise) tender to the Company the
full purchase price.  At the discretion of the Compensation Committee of the
Board (the “Committee”), and subject to such rules and regulations as it may
adopt, the purchase price may be paid (i) in full in cash, (ii) in Common Stock
already owned by the Executive for at least six months and having a fair market
value on the date of exercise equal to the full purchase price, (iii) through a
combination of cash and Common Stock, or (iv) through a cashless exercise
through a broker-dealer approved for this purpose by the Company.


2.06 Minimum Exercise.  An Option of 200 shares or less must be exercised in its
entirety.  An Option for more than 200 shares may be exercised in part for no
fewer than 200 shares, or 100-share multiples in excess thereof, unless the
remaining shares subject to the Option are less than 200 shares, in which case
if any are exercised, the entire balance must be exercised.


ARTICLE III
General


3.01 Recoupment of Incentive-Based Compensation.  If the Board of Directors
determines that the Executive has committed fraud against the Company or has
been engaged in any criminal conduct that involves or is related to the Company
and such Executive is entitled to receive performance shares, stock options,
restricted stock units


 
2

--------------------------------------------------------------------------------

 


or cash incentive compensation (“Incentive Compensation”) then the Company shall
recover from the Executive such Incentive Compensation, in whole or in part, for
any period of time, as it deems appropriate under the circumstances.  The Board
shall have sole discretion in determining whether the Executive’s conduct was in
compliance with the law or Company policy and the extent to which the Company
will seek recovery of the Incentive Compensation notwithstanding any other
remedies available to the Company.


3.02 Tax Withholding Obligations.  The Executive shall be responsible for  any
required withholding including, but without limitation, taxes, FICA
contributions, or the like under any federal, state or applicable statute, rule,
or regulation in connection with the award, deferral, vesting, exercise or
settlement (as the case may be) of the Awards.  The Company may withhold a
number of shares of Common Stock having a fair market value on the date that the
amount is to be withheld equal to the amount determined by the Company to be the
required statutory minimum withholding; this amount may or may not satisfy the
Executive’s calendar year withholding obligation.  The Company shall not issue
and deliver any of its Common Stock until and unless the proper provision for
minimum required withholding has been made.


3.03 Restriction on Transferability.  Except to the extent otherwise provided in
the Plan, the Awards may not be sold, transferred, pledged, assigned, or
otherwise alienated at any time.  Any attempt to do so contrary to the
provisions hereof shall be null and void.


3.04 Rights as Shareholder.  The Executive shall not have voting or any other
rights as a shareholder of the Company with respect to the Awards. Upon exercise
of the Option, the Executive will obtain, with respect to the shares of Common
Stock received in such exercise or settlement, full voting and other rights as a
shareholder of the Company.


3.05 Administration.  The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Executive, the Company, and all other interested persons.  No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.


3.06 Effect on Other Employee Benefit Plans.  The value of the Awards granted
pursuant to this Agreement and the value of shares of Common Stock received in
exercise or settlement (as the case may be) of such Awards shall not be included
as compensation, earnings, salaries, or other similar terms used when
calculating the Executive’s benefits under any employee benefit plan sponsored
by the Company or any Subsidiary except as such plan otherwise expressly
provides.  The Company expressly reserves its rights to amend, modify, or
terminate any of the Company’s or any Subsidiary’s employee benefit plans.


 
3

--------------------------------------------------------------------------------

 


3.07 No Employment Rights.  The Awards granted pursuant to this Agreement shall
not give the Executive any right to remain employed by the Company or a
Subsidiary.


3.08 Amendment. This Agreement may be amended only by a writing executed by the
Company and the Executive which specifically states that it is amending this
Agreement.  Notwithstanding the foregoing, this Agreement may be amended solely
by the Committee by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to the Executive,
and provided that no such amendment adversely affecting the rights of the
Executive hereunder may be made without the Executive’s written
consent.  Without limiting the foregoing, the Committee reserves the right to
change, by written notice to the Executive, the provisions of the Awards or this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to Awards which are then subject to restrictions
as provided herein.


3.09 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary.  Any notice
to be given to Executive shall be addressed to Executive at the address listed
in the employer’s records or to the Executive’s account at Smith Barney.  By a
notice given pursuant to this section 3.09  either party may designate a
different address for notices.  Any notice shall have been deemed given when
actually delivered.


3.10 Severability. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid.  Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.


3.11 Construction. The Options are being issued pursuant to Article 6 (Stock
Options) of the Plan.  Awards are subject to the terms of the Plan.  The
Executive acknowledges receipt of the Plan booklet which contains the entire
Plan, and the Executive represents and warrants that he has read the Plan.
Additional copies of the Plan are available upon request during normal business
hours at the principal executive offices of the Company.  To the extent that any
provision of this Agreement violates or is inconsistent with an express
provision of the Plan, the Plan provision shall govern and any inconsistent
provision in this Agreement shall be of no force or effect.


3.12 Miscellaneous.
 
(a)  The Board may terminate, amend, or modify the Plan; provided, however, that
no such termination, amendment, or modification of the Plan may in any way
adversely affect the Executive’s rights under this Agreement without the
Executive’s written approval.
 


 
4

--------------------------------------------------------------------------------

 


(b)  This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
 
(c)  All obligations of the Company under the Plan and this Agreement, with
respect to the Awards, shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
(d)  To the extent not preempted by federal law, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Illinois.






IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the day and year first above written.




W.W. GRAINGER, INC.


By:____________________________________
                        James T. Ryan
Chairman, President and Chief Executive Officer






EXECUTIVE


_____________________________________                                                                       
Executive (Signature)
 
_____________________________________
Executive (Print Name)






 5

--------------------------------------------------------------------------------